FILED
                           NOT FOR PUBLICATION                                DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ENRIQUE PEREZ; BELLA PEREZ,                      No. 16-15647

              Plaintiffs-Appellants,             D.C. No. 3:15-cv-02196-RS

 v.
                                                 MEMORANDUM*
BAYVIEW LOAN SERVICING, LLC,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Enrique Perez and Bella Perez appeal pro se from the district court’s

judgment dismissing their claims under the Fair Debt Collection Practices Act

(“FDCPA”). We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Plaintiffs have waived their appeal of the dismissal of their claims under 15

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 1692e and 1962f because the district court dismissed these claims with

leave to amend and plaintiffs failed to file an amended complaint. See Chubb

Custom Ins. Co. v. Space Sys./Loral, Inc., 710 F.3d 946, 973 n.14 (9th Cir. 2013)

(failure to replead claims after dismissal with leave to amend amounts to waiver).

      Plaintiffs have waived their appeal of the dismissal of their claim under 15

U.S.C. § 1692g by failing to address how the district court erred in dismissing it.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments

not raised by a party in its opening brief are deemed waived.”); see also

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim . . . .”).

      We do not consider allegations and arguments raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    16-15647